~i,,"   _.'!.....&.
        AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page I of I   L-t
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                              (For Offenses Committed On or After November!, 1987)
                                           v.

                                   Julio Devora-Rosas                                         Case Number: 3:19-mj-21551

                                                                                              Paul W. Blake
                                                                                              Defendant's Attorney


        REGISTRATION NO. 84544298
        THE DEFENDANT:
         IZI pleaded guilty to count(s) 1 of Complaint
                                                    ~~~~~~~~~~~~~~~~~~~~~~~~~~~




          D was found guilty to count(s)
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                   Nature of Offense                                                                    Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

          D The defendant has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~~-




          D Count(s)                                                                           dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                         ® TIME SERVED                                    D                                       days

           IZI        Assessment: $10 WAIVED IZI Fine: WAIVED
           IZI        Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the         defendant's possession at the time of arrest upon their deportation or removal.
          D           Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Wednesda~ril      10, 2019
                                                                                          Date of Imposition of Sentence
                                                         Flt~ED
        Received                   1')     I              APR 1 0 2019
                           DUSM                                                           H
                                                 CLERK, u.~~- Q! :;r:•sT COURT            UNITED STATES MAGISTRATE JUDGE
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                               BY                                DEPUTY

        Clerk's Office Copy                                                                                                              3:19-mj-21551
